DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 7-9, 17, 19, 21-22 and 29-38 are pending in the instant application. Claims 3 and 21-22 are amended.. Claims 4-6, 10-16, 18, 20 and 23-28 are canceled.
	
Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
Applicant argues that “illustrated in FIG. 2 of Yamashita, the horizontal selector 3 is above the pixel array 1, the write scanner 4 is to the left of the pixel array 1, and the drive scanner is to the right of the pixel array 1. However, as explained above, the Office has already asserted that the Office is modifying Kwak's pixel array to have the gate driving circuits 31 and 32 of Miyatake are on either side of Kwak's pixel array. Therefore, contrary to the Office's assertions, it would not have been obvious to modify the combination of Kwak and Miyatake with Yamashita because FIG. 2 of Yamashita teaches that the drive scanner 5 that provides signals to all transistors TR3 is located only on the right side of the pixel array 1. In other words, even assuming, for the sake of the argument, that one of ordinary skill in the art at the time of the effective filing date would modify the display device of Kwak to use the gate driving circuits 31 and 32 of Miyatake on either side of the pixel array, an assertion that Applicant does not acquiesce, one of ordinary skill in the art at the time of the effective filing date would 
Examiner respectfully disagrees. Yamashita was introduce to modify the pixel circuit as stated in Office Action dated 07/13/2020 pages 8-10.  In reposes to applicant’s argument that Yamashita would modify the combination of Kwak and Miyatake away from "a first drive unit and a second drive unit that are disposed on the substrate with the plurality of pixels interposed between the first drive unit and the second drive unit”, the Examiner did not relied on Yamashita to teach a first drive unit and a second drive 
Applicant further argues “[t]he cited references fail to disclose or suggest all of the features of the claims, and provides no apparent reasons for modification to include such features”, Remarks page 19.
In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant further argues that “the Office's above proposal is picking and choosing isolated elements from the prior art and combining them so as to yield claim 1 even though such a combination would not have been obvious at the time of the effective filing date”, Remarks page 23-26. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As explained in claim 1 rejection below, Kwak modified by Miyatake teach the structure of  a “display device comprising: a substrate; a plurality of video signal lines disposed in columns; a plurality of pixels that are arranged in pixel rows and pixel columns, and each pixel of the plurality of pixels including a light-emitting unit; a first drive unit and a second drive unit that are disposed on the substrate with the plurality of pixels interposed between the first drive unit and the second drive unit, wherein a corresponding one of a plurality of first output lines connected to the first drive unit and a corresponding one of a plurality of second output lines connected to the second drive unit are configured to be electrically connected to pixels in two pixel rows of the pixel rows, and wherein the two pixel rows includes a first pixel row and a second . 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks page 25), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s arguments regarding claim objections, the objections to claims 1-3, 9, 21-22 are 29-38 are maintained. 

With respect to objections regarding “plurality of first output lines” and “plurality of second output lines” in claims 1, 30, 32 and 37-38, Examiner understand that applicant can be own lexicographer and that words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. Applicant’s specification is silent with respect to the “plurality of first output lines” and “plurality of second output lines”. However, throughout the specification there is support for “output stages”. Therefore, to keep consistency in the claim language and the specification Examiner suggest to change “plurality of first output lines” to “plurality of first output stages” and “plurality of second output lines” to “plurality of second output stages”.

Claim Objections
Claims 1-3, 9, 21-22 are 29-38 are objected to because of the following informalities:  
Claim 1, line 20, recites “wherein a corresponding one…”. Examiner suggest “a corresponding one…” since is the first time the terms appear in the claim.
Claims 1 and 37 recite “plurality of first output lines”. To keep consistency with language used in the specification and to clarify the claim subject matter stages”. For purpose of examination the plurality of first output lines are considered to be plurality of first output stages.
 Claims 1 and 37 recite “plurality of second output lines”. To keep consistency with language used in the specification and to clarify the claim subject matter Examiner suggest “plurality of second output stages”. For purpose of examination the plurality of second output lines are considered to be plurality of second output stages.
Claims 30, 32 and 37-38 recite “plurality of control signal lines”. To keep consistency with language used in the specification and to clarify the claim subject matter Examiner suggest “plurality of scanning lines”. For purpose of examination the plurality of control signal lines are considered to be plurality of plurality of scanning lines.
Claims 2-3, 21-22, 29, 31 and 33-36 depend directly or indirectly from an objected claim, therefore are also objected.

 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 30-32 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kawak (US 2007/0176553 A1, hereinafter Kawak), in view of Miyatake (US 2013/0113780 A1, hereinafter Miyatake), further in view in view of  Yamashita et al. (US 20080291182 A1, hereinafter Yamashita). 

Regarding Claim 1, Kawak teaches a display device (see abstract and para. [0028]. Organic light-emitting display device) comprising: 
a substrate (see para. [0012], para. [0063]-[0064] and Fig. 2, substrates 100 and 200); 
see Fig. 2 data lines D1-Dm and para. [0065]); 
a plurality of pixels that are arranged in pixel rows and pixel columns (see Fig. 2 and para. [0064]-[0066]. The first substrate 100 includes the pixel region 105, wherein a plurality of pixels 110 are formed), and each pixel of the plurality of pixels including 
a light-emitting unit and a sampling transistor (see Figs. 2-3 and para. [0066] The pixel 110 includes an organic light-emitting diode 118, which is a light emission element, and at least one thin film transistor connected to the organic light-emitting diode 118), 
a first drive unit and a second drive unit that are disposed on the substrate with the plurality of pixels interposed between the first drive unit and the second drive unit (see Fig. 2 and para. [0069]. the scan drivers 120 and 120', the data driver 130, and the pad region 102 are formed in a non-pixel region of the first substrate 100 located outside of the pixel region 105),
wherein a corresponding one of a plurality of first output lines connected to the first drive unit and a corresponding one of a plurality of second output lines connected to the second drive unit are configured to be electrically connected to (see para. [0069] and Fig. 2. The scan driver 120 supplies the scan signal to the odd numbered scan lines (S1, S3, .  . . , Sn-1) and the scan driver 120' supplies the scan signal to the even numbered scan lines (S2, S4, .  . . , Sn)), and 
Kawak does not explicitly disclose the sampling transistor configured to sample a video signal voltage from a corresponding one of the plurality of video signal lines, a capacitor configured to store a voltage according to the video signal voltage, a drive transistor configured to supply a driving current from a voltage source to the light-
However, Miyatake teaches, wherein a corresponding one of a plurality of first output lines connected to the first drive unit (see annotated Fig. 8 bellow, plurality of first output stages connected to a second driving circuit 32, para. [0108] and para. [0110]) and a corresponding one of a plurality of second output lines connected to the second drive unit (see annotated Fig. 8 bellow, plurality of second output stages connected to a first driving circuit 32 and para. [0108]-[0109]) are configured to be electrically connected to pixels in two pixel rows of the pixel rows (see Fig. 2, Fig. 8 and para. [0108]-[0110]. As depicted in figure 8 the first driving circuit 31 is connected to scanning lines G1 and G2 through a changeover switch 41a and the second driving circuit 32 is connected to scanning lines G1 and G2 through a second change over switch 42a), and wherein the two pixel rows includes a first pixel row and a second pixel row that is adjacent to the first pixel row (as depicted in figure 8 each of the changeover switches 41a and 42a is connected to scan lines that are adjacent to each other (G1 and G2). And each of the scan lines G1 and G2 are connected to pixels corresponding two adjacent pixel rows as depicted in figure 2).

    PNG
    media_image1.png
    641
    840
    media_image1.png
    Greyscale

Kawak and Miyatake related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the drivers disclosed by Kawak with Miyatake’s teachings of providing both gate drivers to drive odd and even lines, since it would have enhanced the display device by providing redundancy in driving the gate lines, giving more flexibility when determining driving schemes. 
Kawak and Miyatake do not explicitly disclose the sampling transistor configured to sample a video signal voltage from a corresponding one of the plurality of video signal lines, a capacitor configured to store a voltage according to the video signal voltage, a drive transistor configured to supply a driving current from a voltage source to the light-emitting unit according to the voltage stored in the capacitor, and a light 
However, Yamashita teaches each pixel (see Figs. 1-2, pixel 2, and para. [0042]) includes a sampling transistor (see Fig. 2, sampling transistor Tr1) configured to sample a video signal voltage (see Fig. 2, and para. [0042]. A signal potential Vsig as a video signal is supplied from the horizontal selector 3 to the signal line SL) from a corresponding one of the plurality of video signal lines (see Figs. 2-1 para. [0042], para. [0054] and para. [0063]. The signal potential Vsig, which is video signal, is sampled by the sampling transistor Tr1 in the ON state and written to the gate G of the drive transistor Tr2), a capacitor (see Fig. 2, retaining capacitance Cs) configured to store a voltage according to the video signal voltage (see Fig. 2 and para. [0045]. The write scanner 4 outputs a control signal to the first scanning line WS to drive the pixel 2 when the signal line SL is at the signal potential Vsig, whereby a writing operation of writing the signal potential Vsig to the retaining capacitance Cs is performed), a drive transistor (see Fig. 2, drive transistor Tr2) configured to supply a driving current from a voltage source to the light-emitting unit according to the voltage stored in the capacitor (see para. [0057]-[0059] and para. [0063]-[0065]. The light emitting element EL emits light at a luminance corresponding to the signal potential Vsig. The signal potential Vsig is written thereby to the gate G of the drive transistor Tr2.a steady-state current flows from the power supply potential Vcc through the switching transistor Tr3 and the drive transistor Tr2 to the cathode potential Vcath of the light emitting element EL, so that a light emitting operation is performed.  The steady-state current (driving current Ids) flowing at this time is controlled by the input voltage Vgs of the drive transistor Tr2), and see Fig. 2, switching transistor Tr3 and para. [0042]. As depicted in figure 2 the switching transistor Tr3 is connected between the power supply line Vcc and the drive transistor Tr2).
Kawak, Miyatake and Yamashita are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the pixel circuit disclosed by Kawak and Miyatake with Yamashita’s pixel circuit, since it would have provided a pixel circuit in which all the pixels will emit light at the same luminance so that uniformity of the screen can be obtained (Yamashita para. [0010]).  Moreover, by adding a switching transistor Tr3,  between the driving transistor and the power supply potential Vcc, the power supplied to each pixel can be fixed and thus eliminates the need for a power supply scanner for supplying a power supply pulse and the need for a large output buffer size (Yamashita para. [0066]). 

Regarding Claim 30, Kawak, Miyatake and Yamashita teach the display device according to claim 1.
Miyatake further comprising a plurality of control signal lines disposed in rows, the plurality of control signal lines are connected to both first drive unit and the second drive unit (see para. [0108]-[0110] and Fig. 8. as depicted in figure 8 each scan line G is connected to the first driving unit 31 and the second driving unit 32 through changeover switches 41a and 42a).


Regarding Claim 31, Kawak, Miyatake and Yamashita teach the display device according to claim 1.
Miyatake further teaches wherein each of the first drive unit and the second drive unit includes a shift register circuit (see Figs. 17-18, para. [0145], para. [0151] the first driving circuit 31 includes an order circuit 71 that is of the first order circuit wherein he order circuit 71 includes n/2 shift registers 72. The second driving circuit 32 includes an order circuit wherein the order circuit 81 includes n/2 shift registers 82).
Kawak, Miyatake and Yamashita are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of using shift registers as taught by Miyatake in the first drive unit and the second drive unit disclosed by Kawak, Miyatake and Yamashita , since it would have been obvious to try from a finite number of scan drivers options known in the art that would have yield the same predictable result of selecting scan lines.

Regarding Claim 32, Kawak, Miyatake and Yamashita teach the display device according to claim 30.
Kawak further teaches wherein a corresponding one of the plurality of control signal lines supplies a control a control signal to only transistors in the pixels in the second pixel row (see para. [0064]-[0066], para. [0069] and Fig. 2. The scan driver 120' supplies the scan signal to the even numbered scan lines (S2, S4, .  . . , Sn), wherein the scan line S2 is connected to pixels 110 in the second row. The pixel 110 includes an organic light-emitting diode 118, which is a light emission element, and at least one thin film transistor connected to the organic light-emitting diode 118).
Yamashita also teaches a control signal line supplies a control a control signal to only sampling transistors in the pixels in the second pixel row (see Figs. 1-2 and para. [0041]-[0044]., As depicted in figure one each pixel row is connected to a scanning line WS. As depicted in figure 2 sampling transistor Tr1 in each pixel is connected to the scanning line WS. A control signal is supplied to the respective scanning lines WS)
Kawak, Miyatake and Yamashita are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the pixel circuit disclosed by Kawak and Miyatake with Yamashita’s pixel circuit, since it would have provided a pixel circuit in which all the pixels will emit light at the same luminance so that uniformity of the screen can be obtained (Yamashita para. [0010]).  

Regarding Claim 37, Kawak, Miyatake and Yamashita teach the display device according to claim 30.
see para. [0108]-[0110], para. [0115]-[0116], para. [0129], para. [0163]-[0164], annotated Fig. 8 below and Fig. 2. As depicted in annotated Fig. 8 a first output stage and a second output stage are connected to the first scanning line G1 through changeover switches 42a and 41a. And the first scanning line G1 is connected to a first pixel row PX as depicted in figure 2), and wherein the corresponding one of the plurality of first output lines and the corresponding one of the plurality of second output lines are configured to be electrically connected to second pixels in the second pixel row through a corresponding second one of the plurality of control signal lines (see para. [0108]-[0110], para. [0115]-[0116], para. [0129], para. [0163]-[0164], annotated Fig. 8 below and Fig. 2. As depicted in annotated Fig. 8 a first output stage and a second output stage are connected to the a second  scanning line G2 through changeover switches 42a and 41a. And the second scanning line G2 is connected to a second pixel row PX as depicted in figure 2).

    PNG
    media_image1.png
    641
    840
    media_image1.png
    Greyscale

Kawak, Miyatake and Yamashita are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the drivers disclosed by Kawak with Miyatake’s teachings of providing both gate drivers to drive odd and even lines, since it would have enhanced the display device by providing redundancy in driving the gate lines, giving more flexibility when determining driving schemes. 

Regarding Claim 38, Kawak, Miyatake and Yamashita teach the display device according to claim 37.
Yamashita further teaches wherein the sampling transistor included in a pixel of the first pixel row is configured to sample the video signal voltage according to a control see Figs. 1-2, para. [0042] and para. [0054]. The sampling transistor Tr1 has a control terminal thereof connected to a scanning line WS, and has a pair of current terminals thereof connected between a signal line SL and the gate G of the drive transistor Tr2.  As described above, a signal potential Vsig as a video signal is supplied from the horizontal selector 3 to the signal line SL. The control signal WS is set to the low level to turn on the sampling transistor Tr1.  At this time, the signal line SL is at the signal potential Vsig.  Thus, the signal potential Vsig is sampled by the sampling transistor Tr1 in the ON state and written to the gate G of the drive transistor Tr2. As depicted in figure 1 a first pixel (R) on the first row is connected to a first scanning line WS), and wherein the sampling transistor included in a pixel of the second pixel row is configured to sample the video signal voltage according to a control signal supplied from the corresponding second one of the plurality of control signal lines (see Figs. 1-2, para. [0042] and para. [0054]. The sampling transistor Tr1 has a control terminal thereof connected to a scanning line WS, and has a pair of current terminals thereof connected between a signal line SL and the gate G of the drive transistor Tr2.  As described above, a signal potential Vsig as a video signal is supplied from the horizontal selector 3 to the signal line SL. The control signal WS is set to the low level to turn on the sampling transistor Tr1.  At this time, the signal line SL is at the signal potential Vsig.  Thus, the signal potential Vsig is sampled by the sampling transistor Tr1 in the ON state and written to the gate G of the drive transistor Tr2. As depicted in figure 1 a first pixel (R) on the second row is connected to a second scanning line WS).
. 

Claims 2-3, 9, 29 and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kawak (US 2007/0176553 A1) in view of Miyatake (US 2013/0113780 A1) in view of Yamashita (US 20080291182 A1), further in view of Miyake et al. (US 2014/0184484 A1, hereinafter Miyake).

Regarding Claim 2, Kawak, Miyatake and Yamashita teach the display device according to claim 1.
Kawak further teaches a control unit (see para. [0069]- the scan drivers 120 and 120' generate a scan signal corresponding to the control signals supplied from the plurality of pads located in the pad region 102 and supplied to the scan lines (S1 to Sn).) The pads located in the pad region 102 supply the control signals supplied from an external data source to the scan drivers 120 and 120' and the data driver 130) that is configured to
control the first drive unit to drive only the transistors of the plurality of pixels on an odd row side using output stages of the first drive unit (see Fig. 2, scan driver 120, scan lines S1-Sn-1, and para. [0069].  The scan drivers 120 and 120' generate a scan signal corresponding to the control signals supplied from the plurality of pads located in the pad region 102 and supplied to the scan lines (S1 to Sn).  In this embodiment, two scan drivers 120 and 120' are formed on opposite sides of the pixel region 105.  The scan driver 120 supplies the scan signal to the odd numbered scan lines (S1, S3, .  . . , Sn-1) and the scan driver 120' supplies the scan signal to the even numbered scan lines (S2, S4, .  . . , Sn).  However, the structure of the scan drivers 120 and 120' is not limited thereto and can be modified in various ways know to those of skill in the art),
control a second drive unit to drive only the sampling transistors of the plurality of pixels on an even row side using output stages of the second drive unit (see Fig. 2, scan driver 120’, scan lines S2-Sn, and para. [0069]. The scan drivers 120 and 120' generate a scan signal corresponding to the control signals supplied from the plurality of pads located in the pad region 102 and supplied to the scan lines (S1 to Sn).  In this embodiment, two scan drivers 120 and 120' are formed on opposite sides of the pixel region 105.  The scan driver 120 supplies the scan signal to the odd numbered scan lines (S1, S3, .  . . , Sn-1) and the scan driver 120' supplies the scan signal to the even numbered scan lines (S2, S4, .  . . , Sn).  However, the structure of the scan drivers 120 and 120' is not limited thereto and can be modified in various ways know to those of skill in the art), 
wherein each of the first drive unit and the second drive unit includes output stages in a number that is half of a number of pixel rows (see para. [0069] and Fig. 2. The scan driver 120 supplies the scan signal to the odd numbered scan lines (S1, S3, .  . . , Sn-1) and the scan driver 120' supplies the scan signal to the even numbered scan lines (S2, S4, .  . . , Sn).  However, the structure of the scan drivers 120 and 120' is not limited thereto and can be modified in various ways know to those of skill in the art), and each of the two drive units configured to drive only sampling transistors of the plurality of pixels (see Figs. 2-3 and para. [0062]- para. [0069])
Yamashita further teaches the drive unit drive the sampling transistors of the plurality of pixels (see Figs. 1-2, para. [0041]-[0042]. write scanner 4 supply a control signal to the respective scanning lines WS).
Yamashita is related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the pixel circuit disclosed by Kawak, Miyatake and Yamashita with Yamashita’s pixel circuit, since it would have provided a pixel circuit in which all the pixels will emit light at the same luminance so that uniformity of the screen can be obtained (Yamashita para. [0010]).  
Kawak does not explicitly teach control the first drive unit to drive the sampling transistors of the plurality of pixels on the even row side using the output stages of the first drive unit, control the second drive unit to drive the sampling transistors of the plurality of pixels on the odd row side using the output stages of the second drive unit, a first plurality of switches, wherein each of the output stages of the first drive unit is connected to two switches of the first plurality of switches, wherein a first switch of the two switches is configured to selectively establish a connection between the each of the output stages of the first drive unit and a scanning line on the odd row side, and wherein a second switch of the two switches is configured to selectively establish a connection between the each of the output stages of the first drive unit and a scanning line on the even row side.
see para. [0108]-[0110]. The output changeover switches 41a switch the connection states between the first driving circuit 31 and the scanning lines G under the control of the timing control circuit 70. The output changeover switches 42a switch the connection states between the second driving circuit 32 and the scanning lines G under the control of the timing control circuit 70) configure to: control the first drive unit to drive sampling transistors of the plurality of pixels on the even row side using the output stages of the first drive unit (see Fig. 2, Fig. 8, para. [0046], para. [0129] and para. [0164]. During the (k+1)th frame duration, under the control of the timing control circuit 70, the second switching circuit 42 switches the connection states between the second driving circuit 32 and the scanning lines G such that the scanning signal SL is output to the 2Lth-row scanning lines G), and control the second drive unit to drive the sampling transistors of the plurality of pixels on the odd row side using the output stages of the second drive unit (see Fig. 2, Fig. 8, para. [0046], para. [0129] and para. [0164]. During the (k+1)th frame duration, under the control of the timing control circuit 70, the first switching circuit 41 switches the connection states between the first driving circuit 31 and the scanning lines G such that the scanning signal SL is output to the (2L-1)th-row scanning lines G).
a first plurality of switches (see Fig. 8, element 42, switching circuit, element 42a, changeover switches), wherein each of the output stages of the first drive unit is connected to “changeover switch” of the first plurality of switches (see Fig. 8, element 32, second driving circuit, element 42a, changeover switches” and para. [0110]), wherein a “first way” (first switch) of the “changeover switch” is configured to selectively establish a connection between the each of the output stages of the first drive unit and a see annotated figure 8 below, para. [0110], and para. [0115]-[0116] and para. [0163]. As depicted in figure 8 the first way of the first changeover switches (42a) are connected to the odd row lines 1, 3, 5 and 7), and wherein a “second way” (second switch) of the “changeover switch” is configured to selectively establish a connection between the each of the output stages of the first drive unit and a scanning line on the even row side (see annotated figure 8 below, para. [0110], para. [0129], para. [0136] and para. [0164]. As depicted in figure 8 the second way of the first changeover switches (42a) are connected to the even row lines 2, 4, 6 and 8).

    PNG
    media_image2.png
    539
    901
    media_image2.png
    Greyscale


Miyatake is related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the drivers disclosed by Kawak, Miyatake and Yamashita with 
Kawak, Yamashita and Mitatake do not explicitly teach the “changeover switch” corresponds to two switches, the “first way” corresponds to a first switch and the "second way” corresponds to a second switch.
However, Miyake teaches two switches (see Fig. 5 element 16a and 16b), the “first way” corresponds to a first switch (see Fig. 5, element 16a) and the "second way” corresponds to a second switch (see Fig. 5, element 16b).
Kawak, Miyatake, Yamashita and Miyake are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the changeover switches disclosed by Kawak, Miyatake and Yamashita with Miyake’s teachings of connecting the output stages to the driving unit to two switches, since it would have yield the same predictable result of connecting each output of the driving unit to one odd and one even gate lines.

Regarding Claim 3, Kawak, Miyatake, Yamashita and Miyake teach the display device according to claim 2.
Miyatake further teaches a second plurality of switches that is separate from the first plurality of switches (see Fig. 8, element 41, switching circuit, element 41a, changeover switches),
wherein each of the output stages of the second drive unit is connected to “changeover switch” of the second plurality of switches (see Fig. 8, element 31, first driving circuit, element 41a, changeover switches and para. [0109]), wherein a “second way” (first switch) of the “changeover switches” of the second plurality of switches is configured to selectively establish a connection between the each of the output stages of the second drive unit and the scanning line on the even row side (see annotated figure 8 above, para. [0109], and para. [0115]-[0116]. As depicted in figure 8 the second way of the second changeover switches (41a) are connected to the even row lines 2, 4, 6, and 8), and wherein a “first way” (second switch) of the “changeover switches” of the second plurality of switches is configured to selectively establish a connection between the each of the output stages of the second drive unit and the scanning line on the odd row side (see annotated figure 8 above, para. [0110], para. [0129] and para. [0136]. As depicted in figure 8 the first way of the second changeover switches (41a) are connected to the odd row lines 1, 3, 5 and 7), and
wherein when turning on the “first way” (first switch) of the first plurality of switches on the odd row side and turning off the “second way” (second switch) of the first plurality of switches on the even row side (see Fig. 8, element 42a and para. [0115]-[0116] and para. [0163]-[0164]), the control unit is configured to turn on the “first way” (first switch) of the second plurality of switches, and turn off the “second way” (second switch) of the second plurality of switches (see Fig. 8 element 41a and para. [0115]-[0116] and para. [0163]-[0164]).
Miyatake is related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the drivers disclosed by Kawak, Miyatake, Yamashita and Miyake with Miyatake’s teachings of proving both gate drivers to drive odd and even 
Miyake further teaches two switches (see Fig. 5 element 16a and 16b), the “first way” and the “second way” correspond to corresponds to a first switch and second switch and (see Fig. 5, elements 16a and 16b).
Kawak, Miyatake, Yamashita and Miyake are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the changeover switches disclosed by Kawak, Miyatake, Yamashita and Miyake with Miyake’s teachings of connecting the output stages to the driving unit to two switches, since it would have yield the same predictable result of connecting each output of the driving unit to one odd and one even gate lines.

Regarding Claim 9, Kawak, Miyatake, Yamashita  and Miyake teach the display device according to claim 2.
Miyatake further teaches wherein the first plurality of switches is disposed on the substrate (see Fig. 8, element 42, second switching circuit, element 42a, changeover switches, element 10, substrate).
Miyatake is related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the drivers disclosed by Kawak, Miyatake, Yamashita and Miyake with Miyatake’s teachings of proving both gate drivers to drive odd and even 

Regarding Claim 29, Kawak, Miyatake, Yamashita and Miyake teach the display device according to claim 2.
 	Kawak further teaches wherein the scanning line on the even row side is directly connected the plurality of pixels on the even row side (see Fig. 2, pixels 110, scan lines S1…Sn-1), and wherein the scanning line on the odd row side is directly connected to the plurality of pixels on the odd row side (see Fig. 2, pixels 110, scan lines S2…Sn).
Yamashita further teaches the scanning line directly connected to the gate terminals of the sampling transistors of the plurality of pixels (see Figs. 1-2, para. [0041]-[0042]. The pixel array unit 1 includes first scanning lines WS in the form of rows. As depicted in figured 2 the scanning line WS is connected to the control/gate terminal of the sampling transistor Tr1).
Yamashita is related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the pixel circuit disclosed by Kawak, Miyatake, Yamashita and Miyake with Yamashita’s pixel circuit, since it would have provided a pixel circuit in which all the pixels will emit light at the same luminance so that uniformity of the screen can be obtained (Yamashita para. [0010]).  

Regarding Claim 33, Kawak, Miyatake and Yamashita teach the display device according to claim 1.
see annotated Fig. 8 and para. [0108]-[0110]. The first switching circuit 41 is connected between the first driving circuit 31 and plural scanning lines G. The first switching circuit 41 includes n/2 output changeover switches 41a.  The output changeover switches 41a switch the connection states between the first driving circuit 31 and the scanning lines G. The second switching circuit 42 is connected between the second driving circuit 32 and the plural scanning lines G. The second switching circuit 42 includes n/2 output changeover switches 42a.  The output changeover switches 42a switch the connection states between the second driving circuit 32 and the scanning lines G. As depicted in figure 8 each changeover switch 42a and  41a is connected to two adjacent scan lines).
 
    PNG
    media_image2.png
    539
    901
    media_image2.png
    Greyscale


Kawak, Miyatake and Yamashita do not explicitly teach the “changeover” switch correspond to two switches.
However, Miyake teaches two switches (see Fig. 5 element 16a and 16b), the “first way” corresponds to a first switch (see Fig. 5, element 16a) and the "second way” corresponds to a second switch (see Fig. 5, element 16b).
Kawak, Miyatake, Yamashita and Miyake are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of substituting the changeover switches disclosed by Kawak, Miyatake and Yamashita with Miyake’s teachings of connecting the output stages to the driving unit to two switches, since it would have yield the same predictable result of connecting each output of the driving unit to one odd and one even gate line.

Regarding Claim 34, Kawak, Miyatake, Yamashita and Miyake teach the display device according to claim 33.
Miyatake further teaches wherein each of the first drive unit and the second drive unit includes a shift register circuit (see Figs. 17-18, para. [0145], para. [0151] the first driving circuit 31 includes an order circuit 71 that is of the first order circuit wherein he order circuit 71 includes n/2 shift registers 72. The second driving circuit 32 includes an order circuit wherein the order circuit 81 includes n/2 shift registers 82).
Kawak, Miyatake, Yamashita and Miyake are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of using shift registers as taught by Miyatake in the first drive unit and the second drive unit disclosed by Kawak, Miyatake, Yamashita and Miyake, since it would have been obvious to try from a finite number of scan drivers options known in the art that would have yield the same predictable result of selecting scan lines.

Regarding Claim 35, Kawak, Miyatake, Yamashita and Miyake teach the display device according to claim 34.
Miyatake further teaches a control unit (see para. [0108]-[0110]. The output changeover switches 41a switch the connection states between the first driving circuit 31 and the scanning lines G under the control of the timing control circuit 70. The output changeover switches 42a switch the connection states between the second driving circuit 32 and the scanning lines G under the control of the timing control circuit 70) configured to turn on “a first way” (first switch) “a changeover switch” on the odd row side (see annotated Fig. 8 below, para. [0108]-[0110] and para. [0163]. Switch 42a is connecting scanning line G1 the first driving unit 42. During the kth frame duration, under the control of the timing control circuit 70, the second switching circuit 42 switches the connection state between the second driving circuit 32 and the scanning line G such that the scanning signal is output to the (2L-1)th-row scanning line G1) and see annotated Fig. 8 below and para. [0108]-[0110] and para. [0163]. Switch 41a is connecting scanning line G2 the second driving unit 4. During the kth frame duration, under the control of the timing control circuit 70, the first switching circuit 41 switches the connection state between the first driving circuit 31 and the scanning line G such that the scanning signal is output to the 2Lth-row scanning line G) with respect to the two switches on one side of the first drive unit and the second drive unit (see annotated Fig. 8, change over switches 42a and 41a), and turn on “a second way”  (second switch) “the changeover switch” on the even row side (see annotated Fig. 8 below and para. [0108]-[0110] and para [0164] During the (k+1) the frame duration, under the control of the timing control circuit 70, the second switching circuit 42 switches the connection state between the second driving circuit 32 and the scanning line G such that the scanning signal is output to the 2Lth-row scanning line G) and turn off “a second way” (second switch) “the changeover switch” on the odd row side with respect to the two switches on the other side of the first drive unit and the second drive unit (see annotated Fig. 8 below and para. [0108]-[0110] and para. [0164]. During the (k+1)th frame duration, under the control of the timing control circuit 70, the first switching circuit 41 switches the connection state between the first driving circuit 31 and the scanning line G such that the scanning signal is output to the (2L-1)th-row scanning line G).

    PNG
    media_image2.png
    539
    901
    media_image2.png
    Greyscale


Miyatake is related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the drivers disclosed by Kawak, Miyatake, Yamashita and Miyake with Miyatake’s teachings of proving both gate drivers to drive odd and even lines, since it would have enhanced the display device by providing redundancy in driving the gate lines, giving more flexibility when determining driving schemes.
Kawak, Miyatake and Yamashita do not explicitly teach the “changeover” switch correspond to two switches.
However, Miyake teaches two switches (see Fig. 5 element 16a and 16b), the “first way” corresponds to a first switch (see Fig. 5, element 16a) and the "second way” corresponds to a second switch (see Fig. 5, element 16b).


Regarding Claim 36, Kawak, Miyatake, Yamashita and Miyake teach the display device according to claim 2.
Miyatake further teaches wherein the control unit (see para. [0108]-[0110]. The output changeover switches 41a switch the connection states between the first driving circuit 31 and the scanning lines G under the control of the timing control circuit 70. The output changeover switches 42a switch the connection states between the second driving circuit 32 and the scanning lines G under the control of the timing control circuit 70) which performs control of driving the pixels on the odd row side by using the output stages of one drive unit between the first drive unit and the second drive unit (see Fig. 2, Fig. 8 and para. [0163]. During the kth frame duration, under the control of the timing control circuit 70, the second switching circuit 42 switches the connection state between the second driving circuit 32 and the scanning line G such that the scanning signal is output to the (2L-1)th-row scanning line G.), of driving the pixels on the even row side by using the output stages of the other drive unit (see Fig. 2, Fig. 8 and para. [0163] During the kth frame duration, under the control of the timing control circuit 70, the first switching circuit 41 switches the connection state between the first driving circuit 31 and the scanning line G such that the scanning signal is output to the 2Lth-row scanning line G), and of inverting the driving for each field (see para. [0163]-[0164]. During the (k+1)th frame duration, under the control of the timing control circuit 70, the first switching circuit 41 switches the connection state between the first driving circuit 31 and the scanning line G such that the scanning signal is output to the (2L-1)th-row scanning line G, and the second switching circuit 42 switches the connection state between the second driving circuit 32 and the scanning line G such that the scanning signal is output to the 2Lth-row scanning line G).
Miyatake is related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the drivers disclosed by Kawak, Miyatake, Yamashita and Miyake with Miyatake’s teachings of proving both gate drivers to drive odd and even lines, since it would have enhanced the display device by providing redundancy in driving the gate lines, giving more flexibility when determining driving schemes.


Additional rejection 
Claims 1, 30-31 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20010035849 A1, hereinafter Kimura) in view of Yamashita et al. (US 20080291182 A1, hereinafter Yamashita).

Regarding Claim 1, Kimura teaches a display device (see para. [0007]. Active matrix electronic device used in EL displays) comprising: 
see Fig. 14A and para. [0007]. Substrate 1450); 
a plurality of video signal lines disposed in columns (see Figs. 14A-14B and para. [0007]. Source signal line 1406. As depicted in figure 14A the source signal lines are connected to a source signal line side driver circuit 1451 and are disposed vertically in a column direction); 
a plurality of pixels that are arranged in pixel rows and pixel columns (see Fig. 14A-14B and para. [0007]. A pixel portion 1453 is arranged in the center of a substrate 1450 As de3picted in figure 14B the pixel portion 1453 include a plurality of pixels arrange in rows and columns. One of pixels in FIG. 14A is enlarged and shown in FIG. 14B), and each pixel of the plurality of pixels (see Fig. 14A) including 
a light-emitting unit (see Fig. 14B, EL element 1403 and para. [0007]-[0008]. The EL element is comprised of an anode, a cathode, and a layer containing an organic compound that provides electro luminescence (luminescence generated by applying electric field) (the layer hereinafter referred to as EL layer)), 
a sampling transistor (see Fig. 14B, switching TFT 1401) configured to sample a video signal voltage from a corresponding one of the plurality of video signal lines (see para. [0007] and para. [0011]. Denoted by 1401 in FIG. 14B is a TFT functioning as a switching element when a signal is written in a pixel (hereinafter referred to as switching TFT). The switching TFT 1401 has a gate terminal connected to a gate signal line 1405, and has a source terminal connected to the source signal line 1406. When the gate signal line 1405 is selected to apply a voltage to a gate electrode of the switching TFT 1401 and turn the switching TFT 1401 conductive.  Then signals (voltages) from the source signal line 1406 are accumulated in the storage capacitor 1404), 
see Fig. 14B storage capacitor 1404) configured to store a voltage according to the video signal voltage (see para. [0007] and para. [0011]-[0012]. The signals (voltages) from the source signal line 1406 are accumulated in the storage capacitor 1404), 
a drive transistor (see Fig. 14B, driving TFT 1402) configured to supply a driving current from a voltage source to the light-emitting unit according to the voltage stored in the capacitor (see Fig. 14B,para. [0007] and para. [0011]-[0012]. Reference symbol 1402 denotes a TFT functioning as an element for controlling a current to be supplied to an EL element 1403 (current controlling element) (the TFT will be referred to as EL driving TFT). The voltage of the storage capacitor 1404 serves as a gate-source voltage VGS of the EL driving TFT 1402, and hence a current flows in the EL driving TFT 1402 and the EL element 1403 in an amount corresponding to the voltage of the storage capacitor 1404), and 
a first drive unit and a second drive unit that are disposed on the substrate with the plurality of pixels interposed between the first drive unit and the second drive unit (see Fig. 14A and para. [0007]. To the right and left of the pixel portion, gate signal line side driver circuits 1452 are arranged to control gate signal lines),
wherein a corresponding one of a plurality of first output lines connected to the first drive unit  (see Figs. 14A-14B and para. [0007]. The left side gate signal line side driver circuit 1452 is connected to a plurality of gate signal lines) and a corresponding one of a plurality of second output lines connected to the second drive unit (see Figs. 14A-14B and para. [0007]. The right side gate signal line side driver circuit 1452 is connected to a plurality of gate signal lines) are configured to be electrically connected see Fig. 14A. The left side gate signal line side driver circuit 1452 is connected to a first and second gate signal lines (1405) corresponding to a first and second row of pixels and the right side gate signal line side driver circuit 1452 is connected to a First and second signal lines (1405) corresponding to the first and second row of pixels), and 
wherein the two pixel rows includes a first pixel row and a second pixel row that is adjacent to the first pixel row (see Fig. 14A. First row of pixels and second row of pixels).
Kimura does not disclose a light emission control transistor electrically connected between the voltage source and the drive transistor.
However, Yamashita teaches a light emission control transistor electrically connected between the voltage source and the drive transistor (see Fig. 2, switching transistor Tr3 and para. [0042]. As depicted in figure 2 the switching transistor Tr3 is connected between the power supply line Vcc and the drive transistor Tr2).
Kimura and Yamashita are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the pixel circuit disclosed by Kimura to include a light emission transistor as disclosed by Yamashita, by adding a switching transistor Tr3 the power supply potential Vcc supplied to each pixel can be fixed and thus eliminates the need for a power supply scanner for supplying a power supply pulse and the need for a large output buffer size (Yamashita para. [0066]). 

Regarding Claim 30, Kimura and Yamashita teach the display device according to claim 1.
Kimura further teaches a plurality of control signal lines disposed in rows, the plurality of control signal lines connected to both of the first drive unit and the second drive unit (see Fig. 14A-14B an para. [0007] and para. [0011]. A plurality of gate signal lines 1405 are connected to both side driver circuits 1452)

Regarding Claim 31, Kimura and Yamashita teach the display device according to claim 1.
Kimura further teaches in a different embodiment wherein the first drive unit and the second drive unit includes a shift register circuit (see para. [0152]. Driver circuit referred to here includes circuits such as a shift register).
Kimura and Yamashita are related to display devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of using shift registers as taught by Kimura in the first drive unit and the second drive unit, since it would have been obvious to try from a finite number of scan drivers options known in the art that would have yield the same predictable result of selecting scan lines.

Regarding Claim 37, Kimura and Yamashita teach the display device according to claim 30.
Kimura further teaches wherein the corresponding one of the plurality of first output lines and the corresponding one of the plurality of second output lines are see Fig. 14A-14B an para. [0007] and para. [0011]. As depicted in figure 14A a first row of pixels is connected to both side driver circuits 1452 through a first gate signal line 1405), and wherein the corresponding one of the plurality of first output lines and the corresponding one of the plurality of second output lines are configured to be electrically connected to second pixels in the second pixel row through a corresponding second one of the plurality of control signal lines (see Fig. 14A-14B an para. [0007] and para. [0011]. As depicted in figure 14A a second row of pixels is connected to both side driver circuits 1452 through a second gate signal line 1405).

Regarding Claim 38, Kimura and Yamashita teach the display device according to claim 37.
Kimura further teaches wherein the sampling transistor included in a pixel of the first pixel row (see Fig. 14A-14B an para. [0007] and para. [0011]. As depicted in figure 14A a first row of pixels is connected to both side driver circuits 1452 through a first gate signal line 1405. A pixel circuit is depicted in figure 14B) is configured to sample the video signal voltage according to a control signal supplied from the corresponding one of the plurality of control signal lines (see Figs. 14A-14B, para. [0007] and para. [0011]. The gate signal line 1405 is selected to apply a voltage to a gate electrode of the switching TFT 1401 and turn the switching TFT 1401 conductive.  Then signals (voltages) from the source signal line 1406 are accumulated in the storage capacitor 1404.  The voltage of the storage capacitor 1404 serves as a gate-source voltage VGS of the EL driving TFT 1402, and hence a current flows in the EL driving TFT 1402 and the EL element 1403 in an amount corresponding to the voltage of the storage capacitor 1404.  The EL element 1403 emits light as a result), and wherein the sampling transistor included in a pixel of the second pixel row (see Fig. 14A-14B an para. [0007] and para. [0011]. As depicted in figure 14A a second row of pixels is connected to both side driver circuits 1452 through a second gate signal line 1405. A pixel circuit is depicted in figure 14B) is configured to sample the video signal voltage according to a control signal supplied from the corresponding second one of the plurality of control signal lines (see Figs. 14A-14B, para. [0007] and para. [0011]. The gate signal line 1405 is selected to apply a voltage to a gate electrode of the switching TFT 1401 and turn the switching TFT 1401 conductive.  Then signals (voltages) from the source signal line 1406 are accumulated in the storage capacitor 1404.  The voltage of the storage capacitor 1404 serves as a gate-source voltage VGS of the EL driving TFT 1402, and hence a current flows in the EL driving TFT 1402 and the EL element 1403 in an amount corresponding to the voltage of the storage capacitor 1404.  The EL element 1403 emits light as a result).

Allowable Subject Matter
Claims  21-22 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 7-8, 17 and 19 are allowed.

None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:

Claim 7:
wherein a first switch of the two switches of the first plurality of switches includes a first P- channel type transistor and a first N-channel type transistor connected in parallel with the first P- channel type transistor, wherein a second switch of the two switches of the first plurality of switches includes a second P-channel type transistor and a second N-channel type transistor connected in parallel with the second P-channel type transistor, and wherein a gate of the second P-channel type transistor and a gate of the first N-channel type transistor receive a control signal having a same voltage level
In combination with all other claim limitations.

Claim 8:
wherein a second switch of the two switches of the second plurality of switches includes a first P-channel type transistor and a first N-channel type transistor connected in parallel with the first P-channel type transistor, wherein a second switch of the two switches of the second plurality of switches includes a second P-channel type transistor and a second N-channel type transistor connected in parallel with the second P-channel type transistor, and wherein a gate of the second P- channel type transistor and a gate of the first N-channel type transistor receive a control signal having a same voltage level


Claim 17:
wherein a first switch of the two switches of the first plurality of switches includes a first P- channel type transistor and a first N-channel type transistor connected in parallel with the first P- channel type transistor, wherein a second switch of the two switches of the first plurality of switches includes a second P-channel type transistor and a second N-channel type transistor connected in parallel with the second P-channel type transistor, and wherein a gate of the second P-channel type transistor and a gate of the first N-channel type transistor receive a control signal having a same voltage level
In combination with all other claim limitations.

Claim 19:
wherein a first switch of the two switches of the second plurality of switches includes a first P-channel type transistor and a first N-channel type transistor connected in parallel with the first P- channel type transistor, wherein a second switch of the two switches of the second plurality of switches includes a second P-channel type transistor and a second N-channel type transistor connected in parallel with the second P-channel type transistor, and wherein a gate of the second P- channel type transistor and a gate of the first N-channel type transistor receive a control signal having a same voltage level
In combination with all other claim limitations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618.  The examiner can normally be reached on Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626